DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgment is made of Applicant arguments/Remarks made in Amendment in which the following is noted: claims 1 and 13 are amended and the rejection of the claims traversed. Claims 1 – 16 are currently pending and an Office action on the merits follows.
Response to Arguments
Applicant’s arguments with respect to claim(s) 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KWAK et al; (Publication number: US 2007/02911042 A1), hereafter KWAK.


Regarding claim 16:
	KWAK discloses a driver circuit (KWAK ABSTRACT; Figure 1 – driver chip LD4 is a driver circuit, as claimed), driving a plurality of load devices (KWAK Figure 1 and [0032 - 0033] driver chips applied data voltage to pixels via the source line DL), the driver circuit comprising: 
 	a plurality of output terminals, connected to the plurality of load devices (KWAK Figure 4 – see outputs corresponding to data lines D1’ – Dm’);
 	 a plurality of drivers, corresponding to the plurality of output terminals, generating driving signals applied the respectively corresponding load devices (KWAK Figure 4 – see B1 – Bm applied data voltages to the pixels via data lines); and 
 	a plurality of bypass circuits, corresponding to the plurality of drivers, comprising capacitors connected to input nodes or output nodes of the respectively corresponding drivers (KWAK Figure 4  - C1 and C2 correspond to the claimed bypass circuits; see also [0061]);
 	 wherein, the driver circuit is integrated on a semiconductor substrate (inherently disclosed as driving circuit illustrated in Figure 4 is formed on a chip i.e.,  integrated circuit that is mounted on a dielectric substrate).
Allowable Subject Matter
Claims 1 – 15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art does not disclose alone or in combination all the feature of claim 1. As an example of the prior art, Nishi et al; (Publication number: US 2008/0150858 A1), discloses a display driver circuit. More specifically, Nishi discloses a driver circuit 10 which includes clamping circuits 402a and 402b (see Nishi Figure 8). The clamping circuits may be configured to include diodes 411 as illustrated in Figure 9a. However, Nishi does not disclose wherein each one of the drivers is respectively connected to each one of the corresponding load devices via each one of the corresponding clamp circuit, as claimed.
Regarding claim 13, the prior art does not disclose alone or in combination all the features of claim 13. As an example of the prior art, Jeoung et al; (Publication number: US 205/0243043 A1) discloses a liquid crystal display and pre-charging method thereof. More particularly, Jeoung discloses a static electricity proof (ESD) circuit 22 which is comprised of diodes D1 and D2, as illustrated in Figure 3. However, Jeoung does not disclose wherein the plurality of first diodes and the plurality of second diodes are disposed within the driver circuit, as claimed.
Claims 2 – 12 and 14 – 15 depend on one of claims 1 and 13, accordingly, and are therefore also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Jeoung et al; (Publication number: US 2005/0243043 A1)
Nishi et al; ((Publication number: US 2008/0150858 A1)

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIHIR K RAYAN whose telephone number is (571)270-5719.  The examiner can normally be reached on Monday - Friday 9 - 5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 5712727674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/MIHIR K RAYAN/Examiner, Art Unit 2623